IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-84,549-04


                            EX PARTE ROSA SERRANO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 20170D00317 IN THE 243RD DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                             OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of one count of

medicaid fraud and one count of theft and sentenced to eleven years’ imprisonment for each count.

The Eighth Court of Appeals affirmed her convictions. Serrano v. State, No. 08-17-00190-CR (Tex.

App.—El Paso April 30, 2019).

        Applicant contends that her appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that her convictions had been affirmed.

        Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that her convictions had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). This application is non-compliant because

habeas counsel failed to file a certificate of compliance with the memorandum of law. However,

because we believe that Applicant is entitled to an out-of-time petition for discretionary review, we

will not dismiss the application as non-compliant. Ex parte Golden, 991 S.W.2d 859 (Tex. Crim.

App. 1999).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Eighth Court of Appeals in Cause No. 08-17-00190-

CR that affirmed her conviction in Cause No. 20170D00317 from the 243rd District Court of El Paso

County. Applicant shall file her petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: November 27, 2019
Do not publish